UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One): x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number000-31012 GLOBAL HEALTH VOYAGER, INC. (Exact name of registrant as specified in its charter) Delaware 94-3357128 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 7800 Oceanus Drive, Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 273-2661 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yeso No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso Noþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the common stock held by non-affiliates as of June 29, 2012 was $839,062.65. As of May 15, 2013, there were93,424,563 shares of the registrant’s common stock outstanding. Table of Contents Page Part I Item 1 Business 4 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 11 Item 2 Properties 11 Item 3 Legal Proceedings 11 Item 4 Mine Safety Disclosures 12 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 14 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Consolidated Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 18 Part III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13 Certain Relationships and Related Transactions, and Director Independence 23 Item 14 Principal Accounting Fees and Services 23 Part IV Item 15 Exhibits, Financial Statements Schedules 24 Signatures 26 2 Forward Looking Statements This annual report on Form 10-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to in this annual report as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to in this annual report as the Exchange Act. Forward-looking statements are not statements of historical fact but rather reflect our current expectations, estimates and predictions about future results and events. These statements may use words such as "anticipate," "believe," "estimate," "expect," "intend," "predict," "project" and similar expressions as they relate to us or our management. When we make forward-looking statements, we are basing them on our management's beliefs and assumptions, using information currently available to us. These forward-looking statements are subject to risks, uncertainties and assumptions, including but not limited to, risks, uncertainties and assumptions discussed in this annual report. Factors that can cause or contribute to these differences include those described under the headings "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations." If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we projected. Any forward-looking statement you read in this annual report reflects our current views with respect to future events and is subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, growth strategy and liquidity. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in this annual report which would cause actual results to differ before making an investment decision. We are under no duty to update any of the forward-looking statements after the date of this annual report or to conform these statements to actual results. OTHER PERTINENT INFORMATION Throughout this Annual Report references to “we”, “our”, “us”, “the Company”, and similar terms refer to Global Health Voyager, Inc. and its subsidiaries. 3 PART I Item 1.Description of Business General On November 1, 2010, the Company's board of directors and management decided to change the focus of its business from entertainment and website development to websites dedicated to the facilitation of medical tourism. The Company believes that due to the potential high growthin the medical tourism industry, it is a better use of the Company's resources. The Company discontinued operations and maintenance of web destinations it launched in the last several years, as it has transitioned operations toward the development of one or more medical tourism websites. On April 20, 2011, the Company launched its initial medical tourism website called www.globalhealthvoyager.com. The website is designed to be an information portal for users to facilitate medical procedures, hospitals, and clinics overseas. The website is updated regularly and will continue to be enhanced over time. On August 10, 2011, NT Media Corp. of California, Inc. changed its name to Global Health Voyager, Inc. (the "Company"). The Company is a Delaware corporation incorporated on March 14, 2000. New Company Focus The Company focus is on the medical tourism industry which it believes has high growth potential with minimal upfront web portal development costs. The Company has recognized a unique opportunity to utilize its core competencies in web development in the emerging medical tourism market. The Company’s new vision is to be a premier international medical tourism company via acquisitions, partnerships, affiliations, and the development of web portals for resources in the medical tourism industry. The Company’s mission is to facilitate exceptional health care and services by highly qualified surgeons/physicians and advanced state-of-the-art facilities abroad for a fraction of the cost of traditional healthcare in the US. The Company extends its services to other developed nations by providing potential patients the opportunity to research and connect with medical providers outside of their country of residence. The Company’s sole employee is its president and he will continue his role as such. The Company plans to hire outside consultants and contractors in the initial phases of the business transition to develop the Company's websites, partnerships and content with respect to all aspects of non-US medical services, transportation and regulations. The Company will seek financing for the venture through private placements of equity and the issuance of debt securities to private investors. There can be no assurance that the Company will successfully transition its business operations, attract or retain new personnel or obtain financing on terms satisfactory to the Company, if at all. The Company’s core competencies in web developing, marketing, and social networking allows it to cost effectively provide information about world-class healthcare services via its medical tourism website which was launched in the second quarter of 2011. In addition, as part of its strategy of growth in the medical tourism industry, effective October 6, 2011, the Company entered into an Asset Purchase Agreement (the "Agreement") with Healthcare International Networks, LLC (“HIN”), a privately-owned Delaware limited liability company ("Seller"). Pursuant to the terms of the Agreement, the Company purchased substantially all of the operating assets associated with the website "Planet Hospital" as owned and operated by the Seller. The Seller agreed to retain all of his liabilities whether related to the Planet Hospital website or any other assets acquired by Company under the Agreement. The Company assumed no liabilities under the Agreement. As consideration for the transfer and sale of the Planet Hospital assets to the Company, the Company agreed to issue $90,000 of its unregistered Common Stock, at $0.144 per share (the "Consideration Shares"). The price per share of the Consideration Shares was based upon the average of the closing price of the Company's Common Stock for the thirty days preceding October 6, 2011. As such 625,000 shares of Common Stock were to be issued as Consideration Shares. The Consideration Shares have not been issued as the Seller did not respond to the Company’s repeated requests to provide the names of the individuals to which the shares were to be issued. The Company has not assumed title to the Planet Hospital assets including the rights to the name and website domain. The agreement has been terminated through a court settlement. 4 Medical Tourism Industry (“MTI”) According to the Deloitte Center for Health Solutions (“DCHS”), there are many factors contributing to the evolution of the medical tourism industry. The first, and most significant, is the high price of medical procedures in the US. In many Western European countries, the affluent often desire to have medical procedures without waiting. The US, particularly, will be responsible for a large portion of the medical MTI as millions of Americans are either uninsured or under-insured. Costs for procedures abroad are often less than the insurance co-payments in the US, sometimes significantly so. American insurance companies have noticed this, and have begun to explore partnerships with doctors and hospitals overseas to take advantage of the price disparity. One of the most significant events leading to the growth of the MTI involves international accreditation. As the number of state-of-the-art medical facilities has grown across the globe, the need to classify those with superior skills, safety and training has become manifest, and a number of organizations have emerged to help potential patients and tourism agencies discover which hospitals have standards that are similar, and in some cases superior, to those in the US. In addition to cost savings, there is another significant motivation for medical tourism. Given the stringent and often politically motivated hurdles preventing certain types of procedures from being conducted in the US and Western Europe, such as stem cell therapy, at times patients' only viable option is medical travel. Medical tourism is experiencing growth in the US and abroad driven by disparity in cost for required and elective surgical and other medical treatments and procedures within and outside of the US. Patients Beyond Borders, which produces guidebooks for medical tourists, estimates that someseven million patientsa year travel for care, making for a $20-35 billion market.The Company intends to capitalize on the growth in this industry through the development of our web-based platform and by developing relationships with hospitals and health care providers worldwide. We believe the website planned by the Company will make it easy for patients to navigate and obtain information regarding healthcare services performed worldwide. Recent Events Since the Company’s change in focus toward medical tourism, the Company has participated in many industry events, adding value and opportunity toward accomplishing its vision. The Company has attended a number of conferences and seminars regarding medical tourism and in relation has established great relationships with hospitals, clinics, insurance providers, travel agents, and other facilitators. On January 31, 2012, the Company announced it began development of a Medical Tourism related smart phone application (“App”). The App is being designed to allow potential patients to select a procedure they may need in the near future, ranging from minor cosmetic surgery to major procedures such as hip replacement. The App will then offer the patient the average cost of the procedure domestically compared to several overseas destinations at accredited hospitals. The patient will have the option to learn more about specific hospitals and other related accommodations through rich content, including medical specialties and videos. If the patient chooses, he will be assigned a case manager to take him through the process of reviewing options and ultimately booking the procedure along with travel and accommodations. On March 20, 2012, the Company announced a new data partnership to provide patients with HIPPA-compliant records storage. Through a contract with Janus Medical Systems, the Company will offer its patients and members the ability to store their entire family's medical records in one secure place. This new service is an extension of the Company’s offerings to patients who wish to exercise more control over their healthcare options. On March 26, 2012, the Company announced a 24-hour nursing support service. The service matches nurses with patients based on their particular ailment or condition. The Company expects to offer the service for free to current Global Health Voyager members who use the Company for a medical procedure. The Company is also considering creating a new tier of membership for anyone who has not used Global Health Voyager to book a procedure but is considering doing so. Members at this tier of membership would pay a fee for this service. The Company is evaluating several third party firms to which this function will be outsourced. The Company plans to continue establishing and growing its network of hospitals, clinics, insurance providers, travel agencies, and other facilitators within the medical tourism industry. 5 Governmental Approval We are subject to a number of US federal, state and foreign laws and regulations that affect companies conducting business on the Internet, many of which are still evolving and being tested in courts, and could be interpreted in ways that could harm our business. These may involve user privacy, rights of publicity, data protection, content, intellectual property, distribution, electronic contracts and other communications, competition, protection of minors, consumer protection, taxation and online payment services. In particular, we are subject to federal, state, and foreign laws regarding privacy and protection of user data. In addition, we may be subject to existing and potential government regulations applicable to how various entities and individuals can use and disclose protected health information. Compliance with these laws and regulations may impose significant costs and risks on our company, or may subject us to liability if we do not successfully comply with their requirements, whether intentionally or unintentionally. Specific laws that may impact our business include the Health Information Technology for Economic and Clinical Health Act and the Health Insurance Portability and Accountability Act. Marketing and Sales The Company has plans to work with marketing firms that specialize in search engine optimization (“SEO”) and other means of trafficking new users to our websites. There is no certainty of the effectiveness these firms may have on the marketing and sales of the Company. The Company has established an initial social media presence on www.medicaltourismcity.com to network and market with hospitals, clinics, associations, and other facilitators within the MTI. The Company will create groups in support of upcoming medical tourism conferences it plans on attending. The Company also joined groups that encourage networking and open communication among hospitals, clinics, and other facilitators. The Company anticipates this social media website to be a great resource for the Company to expand its network and establish creditability within the medical tourism community. The Company constantly seeks favorable medical tourism conferences to attend and expand its network and brand recognition within the MTI. Employees As of May 1, 2013 we had one employee. We also employ outside consultants from time-to-time to provide various services. Our employee is not represented by a labor union. Competition We compete with a wide variety of companies in the MTI. These competitors range from established hospitals, medical tourism facilitators, and travel agencies, to other healthcare providers in the US and abroad. In addition, as the MTI grows and expands into other sectors such as travel and insurance, better financed and established entities may expand into, acquire, invest or continue to consolidate within the industry, thus increasing the competitive pressures we face. Intellectual Property We own the service mark “Neurotrash” registered in the United States Patent and Trademark Office under Certificate of Registration 2,450,157 dated May 8, 2001. 6 Item 1A. Risk Factors YOU SHOULD READ THE FOLLOWING DISCUSSION AND ANALYSIS TOGETHER WITH OUR CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES INCLUDED ELSEWHERE IN THIS ANNUAL REPORT. SOME OF THE INFORMATION CONTAINED IN THIS DISCUSSION AND ANALYSIS OR SET FORTH ELSEWHERE IN THIS ANNUAL REPORT, INCLUDING INFORMATION WITH RESPECT TO OUR PLANS AND STRATEGIES FOR OUR BUSINESS, INCLUDES FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. YOU SHOULD REVIEW THE RISK FACTORS BELOW FOR A DISCUSSION OF IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE RESULTS DESCRIBED IN OR IMPLIED BY THE FORWARD-LOOKING STATEMENTS CONTAINED IN THIS REPORT. IF ANY OF THE FOLLOWING RISKS ACTUALLY OCCUR, OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS COULD SUFFER. Our independent auditors’ report expresses substantial doubt about our ability to continue as a going concern. Our independent auditors’ report, dated May 17, 2013 includes an explanatory paragraph relating to substantial doubt as to our ability to continue as a going concern, due to our working capital deficit and accumulated deficit of $10.50 million as of December 31, 2012. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. We have experienced operating losses since the date of the auditors’ report and in prior years. Our auditors’ report may impede our ability to raise additional capital on terms acceptable to us. If we are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors. If we are unable to continue as a going concern, your entire investment in us could be lost. Our failure to timely pay our indebtedness may require us to consider steps that would protect our assets against our creditors. If we cannot raise additional capital, we will not be able to repay our debt or pursue our business strategies as scheduled, or at all, and we may cease operations. We have been unable to pay all of our creditors and certain other obligations in accordance with their terms. As of December 31, 2012, we have approximately $2.17 million in debt obligations, including interest, payable within the next 12 months. During 2012, we issued debt of approximately $269,900. These notes are either being paid currently or have been extended by agreement. However, we cannot assure you any note holder will continue to extend payment of these debt obligations or ultimately agree to revise the terms of this debt to allow us to make scheduled payments over an extended period of time. We have no cash on hand and we do not expect to generate material cash from operations within the next 12 months. We have attempted to raise additional capital through debt or equity financings and to date have had limited success. Our common stock trades on the Over The Counter Bulletin Board which makes it more difficult to raise capital than if we were trading on the NASDAQ Stock Market. Also, our default in repaying our debt may make it more difficult for us to raise additional capital. If we are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors. We have a history of losses and we do not anticipate that we will be profitable in fiscal 2013. We have incurred losses since inception and did not generate sufficient revenues to cover our expenses during 2011 and 2012. We had an accumulated deficit of $10.50 million as of December 31, 2012. During 2012, we incurred a net loss of $0.69 million. Achieving profitability depends upon numerous factors, including our ability to raise additional capital in order to produce projects, which in turn will generate sales. We do not anticipate we will be profitable in 2013. As a result of the losses and negative cash flows from operations, our ability to continue operations will depend on our ability to generate revenues and the availability of outside financing for working capital. If we are unable to generate sufficient revenues in the near future to cover our expenses or obtain outside capital to cover operating expenses, we may be unable to expand or maintain business operations. 7 If we obtain financing, existing shareholder interests may be diluted. If we raise additional funds by issuing equity or convertible debt securities, the percentage ownership of our shareholders will be diluted. In addition, any convertible securities issued may not contain a minimum conversion price, which may make it more difficult for us to raise financing and may cause the market price of our common stock to decline because of the indeterminable overhang that is created by the discount to market conversion feature. In addition, any new securities could have rights, preferences and privileges senior to those of our common stock. Furthermore, we cannot assure you that additional financing will be available when and to the extent we require it or that, if available, it will be on acceptable terms. Our products may not be commercially accepted which will adversely affect our revenues and profitability. Our ability to establish our current websites and launch new ones bears risk. If we are not able to gain acceptance in the medical tourism and health care markets, we may not be able to generate meaningful revenue and may not be able to continue to operate. Our commercial success will also depend on our ability to market our websites which will require additional capital. If we cannot market effectively and we do not attract significant visitors to our websites, it will be difficult to recognize advertising revenue. The competitive market in which we operate may make it very difficult to develop our medical tourism project. Our focused industry is relatively new and is fragmented with low barriers to entry. This may have an adverse effect on our ability to compete and recognize advertising revenue since we may be competing against larger, more established entities, entities with existing expertise in the medical industry and entities with expertise in launching new websites. Such entities may be better funded or staffed than we are and may be able to enter the market more rapidly. Our stock price is volatile. Our revenues and operating results in any particular quarter may fluctuate as a result of a number of factors, including competition in the markets in which we operate, delays in acquiring new core businesses, the current economic conditions as well as the performance of the health care and travel industries as discussed above. Our future operating results will depend, to a large extent, on our ability to anticipate and successfully react to these and other factors and successfully implementing our growth strategy. Failure to anticipate and successfully overcome these and other factors could adversely affect our business, financial condition and results of operations. In addition, the trading price of our common stock fluctuates widely and in the future may be subject to similar fluctuations in response to quarter-to-quarter variations in our operating results. In addition, in recent years, broad stock market indices, in general, have experienced substantial price fluctuations. These broad market fluctuations also may adversely affect the future trading price of our common stock. 8 Our stock historically has been thinly traded, therefore, shareholders may not be able to sell their shares easily. The volume of trading in our common stock historically has been relatively light and a limited market presently exists for the shares. We have no analyst coverage of our securities. The lack of analyst reports about our stock may make it difficult for potential investors to make decisions about whether to purchase our stock and may make it less likely that investors will purchase our stock. We cannot assure you that our trading volume will increase, or that our historically light trading volume or any trading volume whatsoever will be sustained in the future. Therefore, we cannot assure you that our shareholders will be able to sell their shares of our common stock at the time or at the price that they desire, or at all. The loss of our President and Chief Executive Officer would disrupt our business. Our success depends in substantial part upon the services of Ali Moussavi, our President and Chief Executive Officer. The loss of or the failure to retain the services of Mr. Moussavi would adversely affect the development of our business and our ability to realize profitable operations. We do not maintain key-man life insurance on Mr. Moussavi and have no present plans to obtain this insurance. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results. As a result, current and potential shareholders could lose confidence in our financial reporting, which would harm our business and the trading price of our stock. Our management has determined that as of December 31, 2012, we did not maintain effective internal controls over financial reporting based on criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control-Integrated Framework as a result of identified material weaknesses in our internal control over financial reporting as described in Part II – Item 9A – Controls and Procedures. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements would not be prevented or detected on a timely basis.If the result of our remediation efforts described in Part II – Item 9A – Controls and Procedures is not successful, or if additional material weaknesses are identified in our internal control over financial reporting, our management will be unable to report favorably as to the effectiveness of our internal control over financial reporting and/or our disclosure controls and procedures, and we could be required to further implement expensive and time-consuming remedial measures and potentially lose investor confidence in the accuracy and completeness of our financial reports which could have an adverse effect on our stock price and potentially subject us to litigation. Potential anti-takeover tactics through issuance of preferred stock rights may be detrimental to common shareholders. We are authorized to issue up to 5,000,000 shares of preferred stock, of which none currently are issued and outstanding. The issuance of preferred stock does not require approval by the shareholders of our common stock. Our Board of Directors, in its sole discretion, has the power to issue preferred stock in one or more series and establish the dividend rates and preferences, liquidation preferences, voting rights, redemption and conversion terms and conditions and any other relative rights and preferences with respect to any series of preferred stock. Holders of preferred stock may have the right to receive dividends, certain preferences in liquidation and conversion and other rights, any of which rights and preferences may operate to the detriment of the shareholders of our common stock. Further, the issuance of any preferred stock having rights superior to those of our common stock may result in a decrease in the market price of the common stock and, additionally, could be used by our Board as an anti-takeover measure or device to prevent a change in our control. 9 Our common stock is considered a “Penny Stock”. The application of the “Penny Stock” rules to our common stock could limit the trading and liquidity of the common stock, adversely affect the market price of our common stock and increase your transaction costs to sell shares. Our common stock is a “low-priced” security or “penny stock” under rules promulgated under the Securities Exchange Act of 1934, as amended. In accordance with these rules, broker-dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties in selling the stock, the customer’s rights and remedies and certain market and other information. Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives. Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent from the customer, and provide monthly account statements to the customer. The effect of these restrictions will probably decrease the willingness of broker-dealers to make a market in our common stock, will decrease liquidity of our common stock and will increase transaction costs for sales and purchases of our common stock as compared to other securities. The market price for our common shares is particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price, which may result in substantial losses to you. The market for our common stock is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price is attributable to a number of factors. First, as noted above, our common stock is sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our stockholders may disproportionately influence the price of those shares in either direction. The price for our common stock could, for example, decline precipitously in the event that a large number of shares are sold on the market without commensurate demand, as compared to the market for securities or a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products and services. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common stock will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of shares for sale at any time will have on the prevailing market price. We do not expect to pay dividends for the foreseeable future, and we may never pay dividends. Investors seeking cash dividends should not purchase our common stock. We currently intend to retain any future earnings to support the development of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our Board of Directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. In addition, our ability to pay dividends on our common stock may be limited by state law. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize a return on their investment. Investors seeking cash dividends should not purchase our common stock. Limitations on Director and Officer liability and our indemnification of Officers and Directors may discourage shareholders from bringing suit against a director. Our Articles of Incorporation and Bylaws provide, with certain exceptions as permitted by governing law, that a director or officer shall not be personally liable to us or our shareholders for breach of fiduciary duty as a director, except for acts or omissions which involve intentional misconduct, fraud or knowing violation of law, or unlawful payments of dividends. These provisions may discourage shareholders from bringing suit against a director for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by shareholders on our behalf against a director. In addition, our Articles of Incorporation and Bylaws provide for mandatory indemnification of directors and officers to the fullest extent permitted by law. 10 Our common stock is quoted on the OTCBB which may have an unfavorable impact on our stock price and liquidity. Our common stock is quoted on the OTC Bulletin Board (the “OTCBB”). The OTCBB is a significantly more limited market than the New York Stock Exchange or the NASDAQ Stock Market. The quotation of our shares on the OTCBB may result in a less liquid market available for existing and potential stockholders to trade shares of our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. We expect volatility in the price of our common stock, which may subject us to securities litigation resulting in substantial costs and liabilities and diverting management’s attention and resources. The market for our common stock may be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. Future sales of our common stock could out downward selling pressure on our shares, and adversely affect the stock price. There is a risk that this downward pressure may make it impossible for an investor to sell his shares at any reasonable price, if at all. Future sales of substantial amounts of our common stock in the public market, if such a market develops, or the perception that such sales could occur, could put downward selling pressure on our shares and adversely affect the market price of our common stock. Item 1B. Unresolved Staff Comments Not applicable for smaller reporting companies. Item 2.Properties Our principal offices are located at 7800 Oceanus Avenue, Los Angeles, California 90046. We presently occupy the offices of our President, Mr. Ali Moussavi, at no cost to us, as our sole office, an arrangement which we expect to continue until the Company raises enough capital to move offices. Item 3.Legal Proceedings During 2002, the Company's subsidiary settled a lawsuit with its prior landlord for $100,000. As of December 31, 2012 the balance due for the settlement had not been paid and is reflected as a current liability in the accompanying consolidated balance sheet. Management is aware of a threatened litigation matter involving the nonpayment of certain legal fees. The claim for this matter is approximately $9,000.Management is not aware of any attempts by the claimant for pursuit of the litigation. 11 On November 1, 2010 the accounting firm of A.J. Robbins, P.C. filed a lawsuit in the District Court, City and County of Denver, Colorado, seeking recovery of fees allegedly owed for accounting services performed during 2004 to 2008. The claims have been asserted against the Company, a second corporate defendant, and our CEO, as a result of a personal guarantee. On December 15, 2010, Defendants filed an Answer which asserted several defenses. The parties exchanged initial disclosures, and the matter was set for trial commencing on December 5, 2011. On August 3, 2011 the parties entered into a settlement agreement whereby the Defendants in the case will jointly pay $85,000 to the plaintiffs. The Company was responsible to pay 50% of the cash payments, the other 50% of which was the responsibility of a second defendant. The cash payments were scheduled to be made in equal monthly payments over 7 months commencing on August 31, 2011. In consideration of the settlement, the parties have executed a mutual release and have agreed to withdraw the lawsuit. The releases and withdrawal are contingent upon the Company's full performance of the settlement agreement terms. As of December 31, 2012, the Company and the second corporate defendant have fulfilled all the obligations with respect to this liability and all of the $85,000 has been paid to the plaintiffs. On January 5, 2012, Healthcare International Network, LLC, a Delaware limited liability company, DBA Planet Hospital, Rupak Acharyya aka Rudy Rupak, and Geoff Moss filed a lawsuit at the Los Angeles Superior Court, collectively as "Plaintiffs" against the Company. The lawsuit filed by Plaintiffs alleges and seeks damages in the form of monetary relief for: breach of contract, conversion and State of California labor code violations for failure to pay wages timely; and seeks equitable remedies in the form of: rescission of contract; declaratory relief; and injunctive relief. The Company responded to this lawsuit by way of both a General and Special Demurrer, asserting that the Complaint filed by Plaintiffs must be dismissed as Plaintiff corporation is not in good standing in its state of incorporation, Delaware, and therefore does not have the right to pursue legal remedies. Further, the Company asserts that Plaintiffs' Complaint fails to state facts sufficient to constitute any cause of action against the Company. The Company also filed a Request for Judicial Notice of Plaintiff LLC's corporate standing. On March 8, 2013, HIN and the Company entered into a settlement agreement whereby the Company would issue to HIN and all other Plaintiffs in this case an aggregate of $10,000 worth of the Company’s common stock. In addition to this exchange of stock, the Company will relinquish any rights to the name Planet Hospital and will acknowledge the rescission of any alleged agreement between the Company and HIN for the purchase of the name Planet Hospital. Said Stock is offered by the Company with the express condition that HIN or any other recipient of the stock provide the Company with a non-negotiable six months Option to buy-back the stock upon its choosing to do so, at a price of $10,000 or whatever value the stock may have at the time that the Company wishes to exercise its Option within 6 months, whichever price may be greater at that time. Also within the six months that the Company has an Option to buy-back the stock, the Company shall be afforded the absolute Right of First Refusal, in the event that the recipient of the stock intends to distribute any portion of the stock in any manner. HIN and associated other plaintiff have forever waived their right to bring forth any cause of action arising from this alleged asset purchase agreement or any previously filed causes of action that were also associated with Case No. BC476301. On November 8, 2012, a Notice of Settlement of Entire Case was filed with the Superior Court of California, County of Los Angeles, Stanley Mosk Courthouse, Department 32, which effectively notified the Court that this matter is presumed settled. The Court shall, nevertheless, retain the original Final Status Conference Date and the Trial Date. In addition the Court has designated an Order to Show Cause for January 14, 2013 in regards to Dismissal of this matter. This case was settled and dismissed with prejudice from the court's jurisdiction, and has been dismissed with prejudice since March 8, 2013. Legal Representatives for both HIN and the Company have exchanged communications regarding settlement of this matter and have finalized the settlement agreement. The settlement agreement was completed on February 20, 2013. Item 4.Mine Safety Disclosures This item is not applicable to the Company’s business. 12 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Our common stock is traded on the OTCBB under the symbol “GLHV.” The following table sets forth the high and low bid information of our common stock on the OTCBB for each quarter during the last two fiscal years, as reported by the OTCBB. This information reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Bid Low Bid Year Ended December 31, 2011 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended December 31, 2012 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders As of May 1, 2012, we had 120 shareholders of record of our common stock. Our Transfer Agent is Transfer Online, almon Street, Portland, OR 97214. Dividends We do not currently pay any dividends on our common stock, and we currently intend to retain any future earnings for use in our business. Any future determination as to the payment of dividends on our common stock will be at the discretion of the Board and will depend on our earnings, operating and financial condition, capital requirements and other factors deemed relevant by the Board, including the General Corporation Law of the State of Delaware. The declaration of dividends on our common stock also may be restricted by the provisions of credit agreements that we may enter into from time to time. 13 Recent Sales of Unregistered Securities During 2012, we issued the following securities which were not registered under the Securities Act of 1933, as amended. We did not employ any form of general solicitation or advertising in connection with the offer and sale of the securities described below. In addition, we believe the purchasers of the securities are “accredited investors” for the purpose of Rule 501 of the Securities Act. For these reasons, among others, the offer and sale of the following securities were made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act or Regulation D promulgated by the SEC under the Securities Act: · During 2012, 10,127,631 shares of common stock to various note holders to convert outstanding debt obligations valued at approximately $68,835, as follows: · On February 8, 2012, the Company converted a note with principal of $16,883 and interest of $1,117 into 1,800,000 shares of Common Stock at conversion price of $0.01 per share. · On February 9, 2012, the Company converted a note of $18,000 of accrued interest into 1,800,000 shares of Common Stock at conversion price of $0.01 per share · On February 27, 2012, the Company converted a note with principal of $15,030 into 1,800,000 shares of Common Stock at conversion price of $0.008 per share. · On March 29, 2012, the Company converted a note with principal of $3,049 and interest of $4,951 into 2,000,000 shares of Common Stock at conversion price of $0.004 per share. · On May 14, 2012, the Company converted interest of $7,705 into 2,027,631 shares of the Company’s Common Stock at conversion price of $0.0038 per share. · On December 5, 2012, the Company converted a note with principal of $2,100 into 2,500,000 shares of Common Stock at conversion price of $0.00084 per share. Item 6. Selected Financial Data. As a smaller reporting company, we are not required to furnish this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Prior to 2011, the Company had been primarily engaged in developing, producing and distributing programming for the entertainment industry including creating music platforms and skilled gaming in the US and abroad and vertical social and professional networks. The Company discontinued developing media and entertainment assets and channels. The Company completed phasing out several websites in 2011, includingwww.neurotrash.tv, www.singlefathernetwork.com, andwww.stemcellstalk.com. On November 1, 2010, the Company's board of directors and Management decided to change the focus of its business from entertainment and website development to websites dedicated to the facilitation of medical tourism. Over the next twelve-month period, we anticipate needing the following operating amounts: Purpose Amount Additional Employees $ Marketing and Public Relations Campaigns Participation in Industry and Trade Functions Ongoing Operations Capital needed for convertible notes reaching maturity (unless notes are extended) Capital needed for notes payable reaching maturity (unless notes are extended) Capital needed to pay accounts payable and accrued expenses $ Outside financing will continue to be necessary to meet our anticipated working capital needs for the foreseeable future. Given our current financial position for the immediate future, we expect to operate our current lines of business under strict budgetary constraints to keep operating expenses as low as possible until we are able to raise capital to further implement our medical tourism business. We will attempt to negotiate extensions of our debt obligations or negotiate for the conversion of some or all of our debt into equity; however, we cannot assure our success. We will seek equity or debt financing but we cannot make any assurances that we will close on such financings on terms acceptable to us, if at all. 14 The Company’s Results of Operations The following comparative analysis on results of operations was based primarily on the comparative audited financial statements, footnotes and related information for the periods identified below and should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Results of Operations for Year Ended December 31, 2012 Compared to the Year Ended December 31, 2011 Revenue Revenue during the twelve months ended December 31, 2012 and December 31, 2011 was $0 and $0, respectively. Operating Expenses Operating expenses during the twelve months ended December 31, 2012 totaled $384,636, as compared to operating expenses totaling $1,075,763 in the comparable period in 2011. These expenses are primarily attributable accounting and attorney fees, Loss from Continuing Operations Our loss from continuing operations during the twelve months ended December 31, 2012 totaled $686,379, as compared to a net loss from continuing operations of $1,837,803 in the comparable period in 2011. The decrease of $1,151,424 was primarily attributable to lower expenses from the phasing out of the Company’s web development projects. Liquidity and Sources of Capital Liquidity is a measure of a company’s ability to meet potential cash requirements. We have incurred operating losses as of December 31, 2012 with an accumulated deficit of $10.50 million. At December 31, 2012, we had $0 cash and equivalents and a net working capital deficit of $5.46 million. During the last four years, both our Company and our wholly owned subsidiary, eCast, have been dependent on borrowed or invested funds in order to finance their ongoing operations. As of December 31, 2012, eCast had $620,000 in outstanding debt represented by 6% convertible notes while we had $210,338 in outstanding debts represented by 6% convertible notes. These notes were issued to two of our major stockholders and are classified as current liabilities at December 31, 2012. During 2012, we converted $37,062 of principal under these notes to the Company's common stock. During 2012, we issued unsecured 1% interest bearing promissory notes totaling $50,000 to a third party, $50,000 of which was repaid as of December 31, 2012. During 2012, we borrowed $2,000 from our President through non-interest bearing notes, of which none was repaid as of December 31, 2012. The Company made payments of principal to its President of $11,661 during 2012 for loans originating in prior years. From non-related parties, we borrowed $154,400 including $25,000 bridge loan and repaid $78,335 during 2012. We anticipate having to continue to borrow funds or obtain additional equity capital to provide our working capital. The audit report of our independent registered public accounting firm as of and for the year ended December 31, 2012 includes a “going concern” explanation. In the accountant’s opinion, our limited operating history and the accumulated net deficit as of December 31, 2012, raised substantial doubt about our ability to continue as a going concern. We require approximately $5.46 million in capital over the next 12 months to pay off accounts payable and accrued expenses, and convertible notes and notes payable reaching maturity unless we receive additional extensions. 15 Due to our limited cash flow, operating losses and intangible assets, it is unlikely we could obtain financing through commercial or banking sources. Consequently, we are dependent on continuous cash infusions from our stockholders and other outside sources in order to fund our current operations. If these outside sources are unwilling or unable to provide necessary working capital to us, we would probably not be able to sustain our operations. There is no written agreement or contractual obligation which would require our outside sources to fund our operations up to a certain amount or indeed continue to finance our operations at all. The Global Health Voyager and eCast notes are voluntarily convertible when our or eCast's securities (as the case may be) are trading publicly and the underlying stock of the convertible notes has been registered with the SEC and declared effective. As of December 31, 2012, the Company's and eCast's convertible notes of $950,415 are convertible when the Company's or eCast's securities (as the case may be) are trading publicly and the underlying stock of the convertible notes has been registered with the SEC on a registration statement that has been declared effective. If they remain unpaid, it is mandatory they be converted or paid on the fifth year of their anniversary date. The notes were extended indefinitely by mutual agreement between both parties. If adequate funds are not otherwise available, management believes its officers and directors will contribute capital amounts necessary to fund our ongoing expenses, however, our officers and directors are under no obligation to do so. If we are unable to pay our debt as it becomes due and are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors. Financing Obtaining outside financing will continue to be necessary to meet the Company’s anticipated working capital needs for the foreseeable future. Given the Company’s current financial position, for the immediate future, we expect to operate the Company’s current lines of business under strict budgetary constraints to keep operating expenses as low as possible. We will attempt to negotiate extensions of the Company’s debt obligations or negotiate for the conversion of some or all of the Company’s debt into equity; however, there can be no assurance that we will be successful. The Company anticipates cash requirements of approximately $5.46 million in the next 12 months, the bulk of which would be put toward the repayment of notes that will be due and for capital required for launching and promoting the Company. The remainder will be used for marketing and professional services and personnel. We will attempt to raise such funds through private placements of debt and equity throughout the year, but there can be no assurance that we will be successful in such private placements. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources, and that would be considered material to investors. Critical Accounting Policies Revenue Recognition Revenues are recognized on an accrual basis. Generally, revenues will be recognized when persuasive evidence of an arrangement exists, services have been rendered, the price is fixed and determinable, and collectability is reasonably assured. Item 7A. Quantitative and Qualitative Disclosure About Market Risk As a smaller reporting company, we are not required to furnish this information. 16 Item 8. Financial Statements and Supplementary Data. Our financial statements and related notes are set forth at pages F-1 through F-21 of this Form 10-K. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures as defined in the Exchange Act that are designed to ensure that information required to be disclosed by us in reports that we file under the Exchange Act is recorded, processed, summarized and reported as specified in the SEC’s rules and forms and that such information required to be disclosed by us in reports that we file under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer ("CEO")who is also our Chief Financial Officer ("CFO"), to allow timely decisions regarding required disclosure. Management, with the participation of our CEO and CFO, performed an evaluation of the effectiveness of our disclosure controls and procedures as of December 31, 2012. Based on that evaluation solely as a result of the material weaknesses discussed below, our management, including our CEO and CFO, concluded that our disclosure controls and procedures were not effective as of December 31, 2012. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements would not be prevented or detected on a timely basis. The specific material weaknesses identified by our management were as follows: · The lack of a fully functioning audit committee resulting in ineffective oversight in the establishment and monitoring of required internal controls over financial reporting. · OurCEOand ActingCFO identified a lack of sufficient internal accounting and book keeping staff and accountability. Because of the Company's severe cash constraints, there are no employees or contractors dedicated solely to the functions of book keeping or accounting. · The Company's current personnel lack sufficient skills, training and experience in the review process in order to ensure the complete and proper application of US GAAP. · We did not have formal policies governing certain accounting transactions and financial reporting processes; · We did not obtain attestations by all members of our board of directors, our executive officers and our employees regarding their compliance with our Code of Ethics. · We did not perform adequate oversight of certain accounting functions and maintained inadequate documentation of management review and approval of accounting transactions and financial reporting processes; and · We had not fully implemented certain control activities and capabilities included in the design of our financial system. Certain features of our financial system are designed to automate accounting procedures and transaction processing, or to enforce controls. 17 Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) under the Exchange Act. Under the supervision and with the participation of our management, including our CEO and CFO, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that evaluation, our management concluded that, due to the material weaknesses described above, our internal control over financial reporting was not effective as of December 31, 2012. Remediation of Material Weaknesses in Internal Control Over Financial Reporting We have made efforts to remediate the material weaknesses described above, but due to our lack of financial resources, our efforts have been limited. In our continuing efforts to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we plan to initiate, the following series of measures once we have adequate financial resources: 1. Identify and retain potential new directors for our Board with a goal of having sufficient independent board of directors oversight; 2. Establish comprehensive formal general accounting policies and procedures and require employees to sign off on such policies and procedures as documentation of their understanding of and compliance with internal policies; 3. Require all employees and directors to sign our Code of Ethics on an annual basis and retain the related documentation; 4. Implement appropriate management oversight and approval activities in certain areas of the Company’s operations, including, but not limited to, employee and consultant expense reimbursements, customer invoicing, and period-end closing processes; and 5. Centralize our financial reporting system and move all decentralized off-line processes to our new centralized financial reporting system. Management believes the actions described above will remediate the material weaknesses we have identified and strengthen our internal control over financial reporting. As we work towards improvement of our internal control over financial reporting and implement remediation measures identified above, we may supplement or modify these remediation measures described above. Our management believes that our disclosure controls and procedures provide a reasonable level of assurance of achieving their objections. Our management does not expect, however, that our disclosure controls and procedures or internal financial controls will prevent all errors or fraud. A control system, no matter how well conceived or operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting during the fourth quarter of fiscal 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information. None. 18 PART III Item 10.Directors, Executive Officers and Corporate Governance Set forth below are the names, ages, positions and business experience of our directors and executive officers as of May 15, 2013. Name Age Position Ali Moussavi 42 Chief Executive Officer, President, Acting Chief Financial Officer and Chairman of the Board of Directors Christopher Briggs 42 Director All directors hold office until the next annual meeting of our shareholders and until their successors have been elected and qualified. Officers serve at the pleasure of the Board of Directors. There are no family relationships among any of our directors, executive officers, or persons nominated or chosen as our directors or executive officers. Business Experience Christopher Briggs. Mr. Briggs was appointed Director of the Company, and the Company’s CEO and CFO on June 30, 2003. He resigned from those executive officer positions as of June 30, 2005, but he remains a Director of the Company. From April 2002 to June 2003, Mr. Briggs managed the Company’s office in Montreal, Canada. Prior to joining the Company, Mr. Briggs was employed for over four years as a development executive with Next Entertainment, a TV production company. Mr. Briggs’ international connections will serve in the Company having a presence in the global medical tourism industry. Ali Moussavi. Mr. Moussavi has been a Director of the Company since April 17, 2001 and Secretary since May 10, 2002. On June 23, 2005, he became the Company’s CEO and acting CFO. He had been a Managing Partner at Astor Capital, a specialty investment banking boutique and asset management firm, since 1998. Astor Capital served corporate clients, in particular emerging and high growth companies, as well as asset management clients, including institutions, mutual funds, banks, and select high net worth individuals and family trusts. Mr. Moussavi is the Vice President of Global Strategy at Universal Detection Technology, Inc. and is a member of the board of directors of Riddle Records, Inc. Mr. Moussavi’s experience in creating online media destinations and connections with medical facilitators is pivotal in the Company’s venture in the medical tourism industry. Mr. Moussavi holds a BA from New York University. Involvement in Certain Legal Proceedings Except as set forth below, there have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of the Company during the past five years. 19 In 2004, our CEO, Mr. Ali Moussavi, was a registered representative and principal in an NASD registered broker dealer. In November 2004, Mr. Moussavi decided to leave the brokerage business at which time the broker-dealer filed a Form U-5, Uniform Termination Notice for Securities Industry Registration. Contemporaneously therewith, the NASD was conducting its routine examination of the broker-dealer pursuant to which Mr. Moussavi cooperated by responding to the NASD requests for information. Mr. Moussavi and the broker-dealer were never accused of any wrongdoing and after terminating his relationship with the broker-dealer and leaving the brokerage industry, Mr. Moussavi notified the NASD that he no longer would respond to the NASD in a representative capacity of the broker-dealer. Mr. Moussavi was made aware that his actions could be a violation of Rule 8210 and result in a suspension or bar from further registering with a broker dealer. Mr. Moussavi was suspended and barred because he failed to continue to respond to the NASD’s investigation; not because of any substantive securities violation. In May 2005 and in October 2005, respectively, the NASD notified Mr. Moussavi that he was suspended and subsequently permanently barred from registering with a broker-dealer. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors, and persons who own more than ten percent of our common stock, to file with the SEC initial reports of ownership, and reports of changes in ownership, of our common stock and other equity securities of ours. Executive officers, directors and greater than ten percent shareholders are required by SEC regulations to furnish us with copies of all Section 16(a) reports that they file. To our knowledge, based solely on a review of the copies of the reports furnished to us, and representations from our executive officers and directors that no other reports were required during the fiscal year ended December 31, 2012, we believe our executive officers, directors and greater than ten percent shareholders of our common stock complied with all Section 16(a) filing requirements applicable to them with the exception of one Form 4 filing by Mr. Moussavi in connection with one compensatory stock option award. Board Committees We currently do not have a standing Audit Committee, Compensation Committee, or Nominating Committee. Our entire board of directors serves as our Audit Committee, Compensation Committee, and Nominating Committee. We currently do not have an audit committee financial expert within the meaning of the applicable SEC rules as management does not believe one is necessary in light of the Company’s current stage of product development. Board Oversight in Risk Management Our Chief Executive Officer also serves as Chairman of the Board of Directors and we do not have a lead director. In the context of risk oversight, we believe that our selection of one person to serve in both positions provides the Board with additional perspective which combines the operational experience of a member of management with the oversight focus of a member of the Board. The business and operations of our company are managed by our Board as a whole, including oversight of various risks, such as operational and liquidity risks, that our company faces. Because our Board is comprised solely of members of our management, these individuals are responsible for both the day-to-day management of the risks we face as well as the responsibility for the oversight of risk management. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics (the “Code”) which is designed to set the standards of business conduct and ethics and help directors and employees resolve ethical issues. The Code applies to all directors and employees, including the CEO and CFO and other persons performing similar functions. The Code covers topics including, but not limited to, conflicts of interest, confidentiality of information, fair dealing with customers, supplies and competitors, and compliance with applicable laws, rules and regulations. The purpose of the Code is to ensure to the greatest possible extent that our business is conducted in a consistently legal and ethical manner. Upon written request to the Company, we will provide a copy of the Code free of charge. Any such request should be directed to the Company at the address set forth on the cover page of this annual report. 20 Item 11.Executive Compensation Executive Compensation The following executive compensation disclosure reflects all compensation awarded to, earned by, or paid to our named executive officers below for the fiscal years ended December 31, 2012 and December 31, 2011. No other executive officer earned in excess of $100,000 in 2012. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Award ($) Option Award ($) Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total ($) Ali Moussavi, President, CEO, Acting CFO, and Chairman of the board of directors Ali Moussavi, President, CEO, Acting CFO, and Chairman of the board of directors Outstanding Equity Awards at Fiscal Year-End The following table provides information concerning unexercised options and stock awards that have not vested and equity incentive plan awards for each named executive officer outstanding at December 31, 2012. Compensation of Directors No director received compensation during 2012. Employment Agreements In January 2008, the Company entered into an employment agreement with Mr. Ali Moussavi. As part of the agreement Mr. Moussavi’s services include acting as the Chairman of the Board, Chief Executive Officer and President of the Company. On May 15, 2008, Mr. Moussavi and the Company, with the approval of the Board, agreed to memorialize the conditions by entering into a final employment agreement (the “Moussavi Agreement”), under which Mr. Moussavi would continue to provide services as Chief Executive Officer and President of the Company on a full time basis. The material terms of the Moussavi Agreement are described below. The Moussavi Agreement has a five-year term, providing a base salary of $150,000 per year, which may be increased at the sole discretion of the Board on each anniversary thereafter, or from time-to-time at the sole discretion of the Board. Upon reaching certain milestones, as determined in good faith by the Board, Mr. Moussavi may also receive an annual bonus up to the amount of his base salary. The Company also granted Mr. Moussavi an option to purchase 1,000,000 shares of Common Stock of the Company at $0.35 per share. The option is fully vested as of the date hereof. Mr. Moussavi shall also be entitled to five weeks paid vacation, the use of an automobile that may be selected by Mr. Moussavi and approved by the Board, the reimbursement of up to $1,500 for Mr. Moussavi’s membership dues at two health clubs and one country club to be selected by Mr. Moussavi, and the reimbursement of up to $100,000 for the first year of Mr. Moussavi’s employment for the cost of entertainment provided by Mr. Moussavi to the Company’s customers, vendors, employees and strategic partners, which may be increased by 5% per annum starting January 1, 2009, and each year thereafter at Mr. Moussavi’s sole discretion. Additionally, Mr. Moussavi may be entitled to reimbursement from the Company for reasonable costs and expenses incurred in connection with the performance of the duties and obligations provided for under the Moussavi Agreement. 21 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth information as of May 13, 2013, relating to the ownership of our common stock, by (i) each person known by us to be the beneficial owner of more than five percent of the outstanding shares of our common stock, (ii) each of our directors and nominees, (iii) each of our named executive officers and (iv) all of our executive officers and directors as a group. Except as may be indicated in the footnotes to the table and subject to applicable community property laws, each person has the sole voting and investment power with respect to the shares owned. Name and Address of Beneficial Owner Number of Shares of Common Stock Beneficially Owned (1) Percent of Class Christopher Briggs (2) 616 Milwood Ave. Venice, CA 90921 * Ali Moussavi (3) 7800 Oceanus Ave Los Angeles, CA 90046 * Astor Capital, Inc. (4) 340 N. Camden Drive #302 Beverly Hills, CA 90210 * Directors and executive officers as a group (2 persons) * * Less than 1%. Under Rule 13d-3 under the Exchange Act, certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares). In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided. In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by that person (and only that person) by reason of these acquisition rights. As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect the person’s actual ownership with respect to the number of shares of our common stock actually outstanding at May 13, 2013. As of May 13, 2013, we had 999,861,927common shares, $.001 par value, outstanding. Mr. Briggs serves as a director of the Company. Mr. Moussavi serves as President, CEO, Acting CFO of the Company, and Chairman of our board of directors. The number of shares beneficially owned by Mr. Moussavi includes 10,000,000 shares of common stock presently outstanding, 1,000,000 shares of common stock subject to a stock option and 22,899 shares of common stock owned by Astor Capital, Inc. Mr. Moussavi served as a Managing Partner of Astor Capital, Inc. from 1995 to November of 2005. Mr. Moussavi does not exercise sole voting power or control over Astor Capital, Inc. and disclaims beneficial ownership of such shares except to the extent of his pecuniary interest in Astor Capital, Inc. Change In Control We are not aware of any arrangement that might result in a change in control in the future. 22 Item 13.Certain Relationships and Related Transactions Described below are certain transactions or series of transactions since January 1, 2012 between us and our executive officers, directors and the beneficial owners of five percent or more of our common stock, on an as converted basis, and certain persons affiliated with or related to these persons, including family members, in which they had or will have a direct or indirect material interest in an amount that exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, other than compensation arrangements that are otherwise required to be described under “Executive Compensation.” In 2012, we issued unsecured non-interest bearing promissory notes totaling $2,000 toMr. Moussavi andrepaid $11,661 principal toMr. Moussavi during 2012. Director Independence Mr. Briggs is an independent director as that term is defined by NYSE Rule 303A.02(a). The Company currently does not have a nominating/corporate governance committee or an audit and compensation committee. Of the members of the Company’s board of directors, Mr. Briggs meets the NYSE’s independence standards for members of such committees and Mr. Moussavi and does not meet the NYSE’s independence requirements for members of such committees. Item 14.Principal Accountant Fees and Services Audit Fees The aggregate fees by Goldman Kurland and Mohidin LLP ("GKM”), for the audit and reviews of our financial statements and services normally provided by an accountant in connection with statutory and regulatory filings or engagements for 2012 and 2011, were $48,750 and $48,750, respectively. Audit-Related Fees There were no fees for assurance and related services that are reasonably related to the performance of the audit or review of our financial statements for 2012 and 2011, respectively. Tax Fees The aggregate fees billed by GKM for professional services rendered for tax compliance, tax advice and tax planning for the fiscal years ended December 31, 2012 and 2011, were approximately $0 and $0 respectively. All Other Fees No other fees were billed by GKM for 2012 and 2011. Prior to engagement, the Board pre-approves all audit or non-audit services performed by the independent auditor. 23 Item 15.Exhibits The following documents are filed as part of this Annual Report on Form 10-K: (a) Documents filed as a part of this report: Financial Statements The financial statements of Global Health Voyager, Inc. and its subsidiaries for the periods ended December 31, 2012 and 2011 and GKM’s report dated May 16, 2013. Financial Statement Schedules Not required. (b) Exhibits: Exhibit 2.1 Stock Exchange Agreement dated April 17, 2001. Exhibit 3.1 Certificate of Incorporation, as amended Exhibit 3.2 Bylaws dated March 14, 2000. Exhibit 4.1 2009 Equity Incentive Plan dated March 6, 2009 Exhibit 4.2 Form of Common Stock Purchase Warrant Exhibit 10.1 Executive Employment Agreement with Ali Moussavi Exhibit 10.2 Collaboration Agreement with Sianhome Entertainment Exhibit 10.3 Facilitating Agreement with Apollo Hospital Group Exhibit 10.4 Facilitating Agreement with Hospital Clinica Biblica of Costa Rica Exhibit 10.5 Facilitating Agreement with Assaf Harofeh Medical Center of Israel Exhibit 10.6 Amended and Restated Subscription Agreement dated July 28, 2011 Exhibit 10.7 Form of Convertible Promissory Note Exhibit 10.8 Agreement with Deutsche Lufthansa AG Exhibit 10.9 Facilitating Agreement with AmeriMed Hospitals of Mexico Exhibit 10.10 Facilitating Agreement with Med-International of Israel Exhibit 10.11 Asset Purchase Agreement with Healthcare International Networks, LLC dated October 6, 2011 Exhibit 10.12 Bill of Sale and Assignment Agreement by Healthcare International Networks, LLC dated October 6, 2011 Exhibit 10.13 Indemnification Agreement with Rudy Rupak dated October 6, 2011 Exhibit 10.14 Form of Stock Confirmation and Restriction Agreement dated October 2011 Exhibit 10.15 Non-Competition Agreement with Rudy Rupak dated October 6, 2011 Exhibit 10.16
